PER CURIAM.
11 Plaintiff filed suit against various defendants, including the City of Baton Rouge/Parish of East Baton Rouge (“City/Parish”), alleging he was injured when he fell due to a crack or deviation in a sidewalk. The City/Parish moved for summary judgment. The district court denied summary judgment, and the court of appeal denied supervisory relief, with two judges dissenting. This application followed.
Our well-settled jurisprudence recognizes that not every minor defect or deviation in a sidewalk is unreasonably dangerous. See Chambers v. Village of Moreauville, 11-0898 (La.1/24/12), 85 So.3d 593.
In the instant case, the deviation in the sidewalk (approximately one to three inches) was relatively small. The deviation was typical of other cracks in the sidewalk caused by tree roots, which are typical in older neighborhoods. The City-Parish produced evidence that it received no complaints about the deviation, nor had there been any prior accidents involving the deviation in over twenty-five years. Plaintiff admitted he was not keeping a *350proper look-out at the time of the fall. Other than a single affidavit (which appears largely conclusory in nature), plaintiff produced no contrary evidence. Under these circumstances, we find the City/Parish established it is entitled to summary judgment.
Accordingly, the writ is granted. The judgment of the district court is reversed, and summary judgment is granted in favor of the City/Parish.